Case: 10-60706     Document: 00511570278         Page: 1     Date Filed: 08/12/2011




             IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                                            FILED
                                                                          August 12, 2011

                                     No. 10-60706                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



DSDBL, LIMITED, DDM MANAGEMENT, INCORPORATED; TAX
MATTERS PARTNER

                                                  Petitioner-Appellee
v.

COMMISSIONER OF INTERNAL REVENUE

                                                  Respondent-Appellant



                    Appeal from the Decision of the United States
                                     Tax Court
                                  TC No. 26567-06


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
            Respondent-Appellant, Commissioner of Internal Revenue has waived
oral argument, conceded that the result of the judgment of the United States Tax
Court (USTC) is dictated by binding precedent of this court, and acknowledged
in his appellate brief that the instant appeal is being prosecuted “only to




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-60706   Document: 00511570278   Page: 2   Date Filed: 08/12/2011



                              No. 10-60706

preserve the issue for possible Supreme Court review.”         Under these
circumstances, the judgment of the USTC is AFFIRMED. See Rule 47.6.




                                    2